     Case 6:17-cv-06323-MAT-JWF Document 34 Filed 04/30/19 Page 1 of 2



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 MICHAEL CASACCIA,
                                Plaintiff,   MEMORANDUM OF LAW IN
                -against-                    OPPOSITION TO DEFENDANTS’
                                             MOTION TO DISMISS THE
 CITY OF ROCHESTER, et al.,                  AMENDED COMPLAINT FILED
                                             AT DOCKET 29
                             Defendants.
                                             INDEX NO.: 17-cv-6323
                                             (MAT)(JFW)




      Plaintiff Michael Casaccia (“Plaintiff” or “Mr. Casaccia”) respectfully submits

this Memorandum of Law in opposition to the City defendants’ motion to dismiss

(Dkt. 30) the Amended Complaint filed at docket no. 29.

      Plaintiff respectfully submits that the City defendants’ motion is moot, as

Plaintiff has moved to amend the complaint at docket no. 32. The proposed amended

complaint is filed at docket 32-4.

      Plaintiff intended to file the motion filed at docket 32 as a “cross motion,” which

is how it was denominated in the Notice of Motion, Declarations and Memorandum

of Law, but it was mistakenly filed simply as a “motion.” Thus, all of Plaintiff’s

arguments in opposition to the City defendants’ motion and in support of his motion

to Amend are contained in the Memorandum filed at docket no. 32-3.

      Lastly, Plaintiff respectfully requests that the Court treat his motion filed at

docket 32 as a “cross motion.” It was his intent in filing that motion to both oppose

the City’s motion at docket 30, and cross move to strike the City’s purported answer,
      Case 6:17-cv-06323-MAT-JWF Document 34 Filed 04/30/19 Page 2 of 2



filed at docket 28, to amend the complaint, to sanction the City for their refusal to

serve Rule 26(a) mandatory disclosures, to modify the scheduling order, for fees

incurred in being forced to make the motion, and for other and further relief as the

Court deems just and proper.



Dated: New York, New York              Respectfully Submitted,
      April 30, 2019                   ROTH & ROTH LLP
                                   By:        ~/s/~ __________
                                       Elliot Dolby Shields, Esq.
                                       Co-Counsel for Plaintiff
                                       192 Lexington Ave, Suite 802 New
                                       York, New York 10016
                                       Ph: (212) 425-1020


To:   All parties (via ECF)
